Title: Thomas Jefferson to Charles Massie, 18 December 1815
From: Jefferson, Thomas
To: Massie, Charles


          
            Sir
            Monticello Dec. 18. 15.
          
          I had left home when your answer to my letter came and altho mr Bacon forwarded it, I have never got it. he says however that he engaged what cyder you had left and that you would either deliver it at your own house or at Charlottesville. the latter will suit me best as it would and on notice of it’s being there I can send for it immediately or it may be delivered there to mr James Leitch for me whom I will desire to pay you the cost of it. Accept my best wishes and respects
          Th: Jefferson
        